Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Lee et al. (2017 /0309935) discloses “a power distribution method and system for a fuel cell vehicle is provided. The method includes deducing an amount of moisture in a stack of a fuel cell, when a supply amount of air of the stack of the fuel cell is decreased and determining a state of the fuel cell based on the amount of moisture. Additionally, the method includes deducing allowance power of a regenerative braking of a driving motor using maximum power of the regenerative braking of an air compressor and chargeable power of a high voltage battery based on the determined state. The regenerative braking of the driving motor is then adjusted to prevent actual power of the regenerative braking of the driving motor from exceeding the allowance power of the regenerative braking”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a fuel cell vehicle comprising: a drive motor configured to generate a regenerated electric power through regenerative operation and configured to drive the fuel cell vehicle; a fuel cell including a cathode and an anode and configured to supply an electric power to the drive motor; a compressor configured to feed oxidant gas to the cathode; a friction brake configured to brake the fuel cell vehicle; an electrical storage device configured to supply an electric power to the drive motor and configured to store a dump electric power of the fuel cell vehicle; a stagnant water estimating unit configured to estimate an amount of stagnant water stagnating in the fuel cell; a scavenging processing unit configured to, when the estimated amount of stagnant water is greater than or equal to a predetermined first water amount, execute a scavenging process for draining the stagnant water to an outside of the fuel cell by supplying the oxidant gas to the cathode with the compressor; and a braking control unit configured to control the friction brake and the regenerative operation of the drive motor such that a braking request to the fuel cell vehicle is satisfied by using the friction brake and regenerative brake resulting from the regenerative operation, wherein the braking control unit is configured to, in a period during which the fuel cell vehicle is being braked in response to the braking request, (i) when the estimated amount of stagnant water is less than a predetermined second water amount less than the first water amount, limit an upper limit electric power of the regenerated electric power resulting from the regenerative operation to a predetermined first value or below, and (ii) when the estimated amount of stagnant water is greater than or equal to the second water amount, execute an upper limit changing process of setting the upper limit electric power to a second value lower by a predetermined value than the first value.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836